DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-11. New claims 12-13 have been added. Accordingly, claims 1-13 are pending in the current application.
Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., making a worker perceive a work site with perspective) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., display to the worker a free-viewpoint image of the object [at the worksite] based on the image data [including three-dimensional data of an object at a work site]) are parenthetical inferences (bolded in the example above) and not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Johnson et al. fails to teach “a display control unit configured to display to the worker a free-viewpoint image of the object based on the image data and the viewpoint position data of the worker” However, examiner respectfully disagrees. In Paragraph 48, Johnson et al. teaches “Controller 21 may generate the unified image 120 by mapping pixels of the image data captured by the cameras 37 to a pixel map. The pixel map may be divided into sections, with each section corresponding to one set of image data. For example, as shown in FIG. 4, front or first camera 37a captures image data that is mapped to section 121, right or second camera 37b captures image data that is mapped to section 122, rear or third camera 37c captures image data that is mapped to section 123, and left or fourth camera 37d captures image data that is mapped to section 124. Pixels may be mapped directly using a one-to-one or one-to-many correspondence, and the mapping may correlate a two dimensional point from the image data to a three dimensional point on the map used to generate the unified image 120. For example, a pixel of the image data located at (1, 1) may be mapped to location (500, 500, 1) of the unified image. The mapping may be accomplished using a look-up table that may be stored within controller 21. The look-up table may be configured based on the position and orientation of each camera 37 on machine 10. Although a look-up table is one method by which controller 21 may map the image data to the unified image 120, those skilled in the art will appreciate that other methods for 
In response to applicant's argument that one would not modify the workplace operation display device of Johnson et al. to provide a “remote” display system as in Nicollini et al., the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, since both Johnson et al. and Nicollini et al. are concerned with providing displays to aide in the operation of work machinery at a work site, one having ordinary skill in the art at the time of the filing of the invention could have readily considered these pieces of art and gleaned similar suggestions resulting in a reasonable combination of teachings as used in the rejection.

Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected using the same art as before.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150199847 A1) in view of Niccolini et al. (US 20170322624 A1).
Regarding Claim 1, Johnson et al. teaches a display system (Paragraph 34) comprising: 
an image-data acquisition unit configured to acquire image data including three-dimensional data of an object at a work site (Paragraphs 48); 
a viewpoint-position-data acquisition unit configured to acquire viewpoint position data of a worker who is remotely operating work equipment or traveling body of a work machine on the work site (Paragraphs 65-68); and 
a display control unit configured to display a free-viewpoint image of the object based on the image data and the viewpoint position data (Paragraphs 65-68)
However, Johnson et al. does not explicitly teach a remote operation apparatus which is provided separately from the work machine and is provided in a remote operation facility at a place remote from the work site.
a viewpoint-position-data acquisition unit configured to acquire viewpoint position data of a worker who is remotely operating work equipment or traveling body of a work machine on the work site a remote operation apparatus which is provided separately from the work machine and is provided in a remote operation facility at a place remote from the work site (Paragraphs 40-47).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display system of Johnson et al. to include the remote operation as taught in Niccolini et al. above. In order to enable the working machine to work in dangerous working sites that humans cannot approach (See Niccolini et al. Paragraph 41).
Regarding Claim 2, Johnson et al. and Niccolini et al. teach the display system according to claim 1, wherein the image-data acquisition unit, the viewpoint-position-data acquisition unit, and the display control unit are provided at a place remote from the work site (Paragraphs 65-68), the image data or a three-dimensional model of the object to be generated based on the image data is sequentially stored in a storage unit provided at the remote place in a data update cycle, and the display control unit displays, based on the image data or the three-dimensional model stored in the storage unit, the free- viewpoint image in a display cycle shorter than the data update cycle (Paragraphs 65-68).
Regarding Claim 3, Johnson et al. and Niccolini et al. teach the display system according to claim 2, wherein the image data or the three-dimensional model stored in the storage unit is sequentially updated in the data update cycle, and the display control unit displays the free-viewpoint image based on the latest image data or the latest three-dimensional model stored in the storage unit (Paragraphs 38-43; Paragraphs 47-49; Paragraphs 65-68)
Regarding Claim 4, Johnson et al. and Niccolini et al. teach the display system according to claim 1, wherein the viewpoint position data changes successively, and the display control unit successively generates and displays the free-viewpoint image in response to the change of the viewpoint position data unit (Paragraphs 38-43; Paragraphs 47-49; Paragraphs 65-68).
Regarding Claim 5, Johnson et al. and Niccolini et al. teach the display system according to claim 1, wherein the image data is acquired by an imaging apparatus and the imaging apparatus comprises a camera and a distance sensor configured to measure a distance to the object unit (Paragraphs 38-43; Paragraphs 47-49; Paragraphs 65-68).
Regarding Claim 6, Johnson et al. and Niccolini et al. teach the display system according to claim 1, wherein the image data is acquired by an imaging apparatus and the imaging apparatus is mounted on a work machine that works at the work unit (Paragraphs 38-43; Paragraphs 47-49; Paragraphs 65-68).
Method Claim 7 is drawn to the method of using corresponding apparatus claimed in claim 1, and has limitations similar to those above. As such claim 7 is met using the same reasons of obviousness as used in claim 1 above.
Regarding Claim 8, Johnson et al. teaches a remote operation system (Abstract) comprising: 
an imaging apparatus mounted on a work machine and configured to acquire image data including three-dimensional data of an object at a work (Paragraphs 48); 
a display apparatus provided at a place remote from the work site (Paragraphs 65-68); 
a head position sensor provided at the remote place and configured to detect a position and posture of a head of a worker who is remotely operating the work equipment or traveling body of the work machine on the work site (Paragraphs 65-68); and 
a control apparatus provided at the remote place and configured to communicate with the work machine (Paragraphs 65-68)
an image-data acquisition unit configured to acquire the image data photographed by the imaging apparatus; a viewpoint-position-data acquisition unit configured to acquire viewpoint position data of the worker based on measurement data of the head position sensor; and a display control unit configured to display, based on the image data and the viewpoint position data of the worker, a free-viewpoint image of the object on the display apparatus to be viewed by the worker (Paragraphs 65-68).
However, Johnson et al. does not explicitly teach a remote operation apparatus which is provided separately from the work machine and is provided in a remote operation facility at a place remote from the work site.
a viewpoint-position-data acquisition unit configured to acquire viewpoint position data of a worker who is remotely operating work equipment or traveling body of a work machine on the work site a remote operation apparatus which is provided separately from the work machine and is provided in a remote operation facility at a place remote from the work site (Paragraphs 40-47).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display system of Johnson et al. to include the remote operation as taught in Niccolini et al. above. In order to enable the working machine to work in dangerous working sites that humans cannot approach (See Niccolini et al. Paragraph 41).
Regarding Claim 9, Johnson et al. and Niccolini et al teach the remote operation system according to claim 8, further comprising: a remote operation apparatus including an operating lever for the worker to remotely operate the working equipment of the work machine excavator, and/or a traveling lever for the worker to remotely operate the traveling body (Paragraph 18).
Regarding Claim 10, Johnson et al. and Niccolini et al. teach the display system according to claim 1, wherein the image of the object is continuously displayed on a display apparatus to be viewed by the worker from the virtual viewpoint corresponding to the viewpoint position of the worker in conjunction with the movement of the viewpoint position of the worker (Paragraphs 65-68)
Regarding Claim 11, Johnson et al. and Niccolini et al. teach the display system according to claim 1, wherein the viewpoint position comprises a position of a pupil of the worker and the movement of the viewpoint position of the worker comprises the movement of a pupil of the worker (Paragraph 33; Paragraphs 36-37; the head tracking in addition to the determination of the field of view of the operator inherently include the position of a pupil of the worker as the head pose is used to intuit the field of view of the pupils of the worker).
Regarding Claim 12, Johnson et al. and Niccolini et al. teach the display system according to claim 1, Johnson et al. further teaches that the display control unit is configured to present images to the worker by continuously displaying, on a display apparatus, the image of the object viewed from the virtual viewpoint corresponding to the viewpoint position of the worker in conjunction with the movement of the viewpoint position of the worker (Paragraph 48; Paragraphs 65-68; Paragraphs 77-78).
However, Johnson et al. does not teach that the display control unit is configured to present motion parallax to the worker.
Niccolini et al., however, teaches that the display control unit is configured to present motion parallax to the worker (Paragraph 92).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display system of Johnson et al. to include the remote operation as taught in Niccolini et al. above. In order to enable the working machine to work in dangerous working sites that humans cannot approach (See Niccolini et al. Paragraph 41).
Regarding Claim 13, Johnson et al. and Niccolini et al. teach the display system according to claim 1, Johnson et al. further teaches that the free-viewpoint image of the object is displayed from a perspective of the worker based on the image data and the viewpoint position data of the worker (Paragraph 48; Paragraphs 65-68; Paragraphs 77-78).
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483